11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Kenneth Elwood Mabes,                                 * From the 52nd District
                                                        Court of Coryell County,
                                                        Trial Court No. FAM-10-20214.

Vs. No. 11-11-00023-CR                                * March 8, 2013

State of Texas,                                       * Memorandum Opinion by Willson, J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.